Title: To George Washington from Samuel Langdon, 8 July 1789
From: Langdon, Samuel
To: Washington, George


Hamptonfalls, in the State of New-Hampshire, 
SrJuly 8 1789   
While you fill the highest Seat in the united States, & are fatigued with the honorary addresses of grateful multitudes, & the business & correspondence now multiplied from every quarter, I am ready to charge myself with an unwelcome intrusion in putting into your hands a Sermon preached a Year ago. My excuse is, that it was composed & published when our american affairs were at a remarkable Crisis, & was designed not only as a seasonable admonition to the inhabitants of this State, but to all the Citizens of the united States as far as the publication might reach; & I am persuaded the principal Sentiments will meet your approbation.
I realize with pleasing astonishment & religious gratitude that the american States have been favored with such signal interpositions of Providence as fall little short of real miracles, & that the King of Heaven hath given them a great Charter of Liberty. But I view what God hath done, not as if he had a partial regard for us, Who, like Israel, have shewed ourselves an unworthy people, by growing more regardless of his gospel in the enjoyment of the multitude of his mercies; but as tending to bring forward some grand revolutions in the civil & ecclesiastical polity of the nations, agreable to the Prophecies of the new Testament, which now approach to their fulfilment.
Your name claimd a place in my Sermon; it is introduced among the instances of divine favor; but I avoided all additional encomiums, that there might be no appearance of adulation, because the glory was to be given to God, not to man. But I will

now take the liberty in this private way to express the grateful & respectful sentiments of my heart. As soon as I was honored with an acquaintance with you at Cambridge, upon your arrival at my house with your Suite, I was ready to look up to heaven, & say, “Blessed be God; who hath given us a General who will not rashly throw away the lives of his Soldiers, or hazard the fate of his Country unnecessarily upon a single Battle, but will proceed with all wisdom & caution”! I plainly saw, even the very first day, that General Lee was disappointed, & affected to turn the eyes of the army upon himself. But how happy was it for the country, that a man void of all principles, both religious & moral, notwithstanding all his military accomplishments, was not entrusted with the chief command.
When you removed from my house, your goodness allowed me to be conversant in your family as a domestic for some months, before the College was removed to Concord; & I can never forget the high satisfaction I then enjoyed, in observing your religious as well as military character. You have from the beginning directed your eye to the great Lord of the Universe, implored his help, acted as his servant, & found him present to support you under, & carry you through the most pressing & discouraging difficulties. He has made good his word in your great Success & universal fame, “Them that honour me I will honour.” Your Country loves you, & has confer’d the greatest honors it can bestow. The nations of Europe admire the man who defended America against the formidable forces of a nation that had made the World tremble, & yet kept his character free from all imputations of covetousness, Ambition, & despotic views, & annexed to the glory of a great General the whole assemblage of public & private virtues. But all good men love & honour you most of all, because you so constantly ascribe the glory of the great Events in America to him that rules over the kingdoms of the world, & orders all things for the accomplishment of his wise & holy purposes.
I doubt not your retirement from the fatigues & dangers of the War, & the noise & parade of the world to your own beloved Seat was most agreable to your wishes, for I taste some degree of the same pleasure in the little Parish where I have retired in my advancing Age from my former public station. But you have once more made a sacrifice of your own ease & domestic

happiness in compliance with the united call of your Country to direct & settle it’s government, as you have fought it’s battles. May God still grant you his presence & blessing, prolong your Life, confirm your health, & enable you to manage the important business of government with wisdom, fidelity, & increasing reputation.
You have taken every opportunity, in your public addresses, to pay your acknowledgements to the supreme Lord of heaven & earth for the great things he hath done for us; be not discouraged by the prevailing infidelity of the present degenerate times from continuing to give glory to the most High. As your conversation and Example may have great influence in your high Station, let all men know that you are not ashamed to be a disciple of the Lord Jesus Christ, & are seeking the honors of that kingdom which he has prepared for his faithful Servants. This will complete the satisfaction of your mind, to have the sure hope that when this World & all it’s glory disappears, you shall receive an heavenly inheritance, & the crown of eternal Life.
Will you, Sr, condescend to accept this Letter as an unaffected testimony not only of the most honorable esteem, but likewise of the characteristic christian Love of your most obedient Servant

Samuel Langdon

